ALLOWANCE
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Takata US 2017/0117873 of record, discloses acoustic wave filter device comprising: a series arm connecting an input terminal and an output terminal; a plurality of parallel arms connected between the series arm and a ground potential; a longitudinally coupled resonator acoustic wave filter on the series arm, including an input port, output port, input-side ground port, and output-side ground port; a first parallel arm resonator on a first parallel arm and a second parallel arm resonator on a second parallel arm; electrostatic capacitance of the first and second parallel arm resonators are different; common connection between the ground ports of the longitudinally coupled resonator  and the first and second parallel arms; but do not disclose a first common connection for input-side ground port and a ground port of at least one of the first and second parallel arm and in a second common connection separate from the first common connection, for output-side ground port and a ground port of at least another one of the first and second parallel arm, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takamine US 10,270,426, Takata US 9,998,098, Takamine US 9,184,728, Tsurunari US 9,083,314, Bauer US 8,179,211, each disclose longitudinally coupled resonator and parallel arm resonator with common connection to ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843